Citation Nr: 1449667	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in the Republic of Vietnam during the Vietnam War era.  The Veteran also has various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Colorado Army National guard between February 1973 and October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the Veteran's electronic claims files reveals that not all documents in those files were considered by the RO in adjudicating the Veteran's claim.  As the Veteran's claim is being reopened and remanded, the agency of original jurisdiction will have an opportunity to review all the evidence in the claims files.  

The Board notes that it has considered whether the issue on appeal should include entitlement to service connection for depression.  The Board concludes that the Veteran's claim on remand is properly limited to service connection for PTSD.  The RO denied the Veteran service connection for both depression and PTSD in April 2008.  In August 2011, the Veteran only requested that his claim for service connection for PTSD be reopened.  Furthermore, the RO subsequently issued a rating decision in October 2013 denying reopening a claim for service connection for depression and the Veteran has not appealed that decision.  Accordingly, and consistent with Boggs v. Peake, only the claim for PTSD is currently on appeal.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding "claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims.")

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an April 2008 rating decision that denied service connection for PTSD.

2.  The Veteran did not appeal an October 2010 rating decision that denied service connection for PTSD.

3.  Evidence received since the October 2010 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for PTSD has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for PTSD has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2013).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his claim for entitlement to service connection for PTSD.  The RO denied service connection for PTSD in an unappealed April 2008 rating decision based upon a finding that the Veteran did not have a diagnosis of PTSD or a verifiable in-service stressor.  See 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.201 (2013).  

In August 2010, the Veteran sought to reopen his claim for entitlement to service connection for PTSD.  In an October 2010 rating decision the RO again denied service connection for PTSD, stating that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  The Veteran did not submit a notice of disagreement within one year of notice of the rating decision, and thus the October 2010 rating decision became final.  See 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.201.  

The evidence of record in October 2010 included the Veteran's service treatment records, VA treatment records, and an October 2010 VA psychiatric examination report.  Some VA outpatient records referred to the Veteran having PTSD, but the October, 2010, VA examination report stated that the Veteran's symptoms were insufficient for a diagnosis of PTSD.   

In August 2011, the Veteran sought to reopen his service connection for PTSD claim based on new and material evidence.  The RO concluded that there was not new and material evidence regarding PTSD in a September 2011 rating decision, and the Veteran filed a notice of disagreement (NOD) with the decision in April 2012.  The Veteran, after an SOC by the RO, appealed the rating decision in August 2012.  

New evidence received since the October 2010 final rating decision includes April, July, and November 2011, as well as February, 2012, notes by a VA psychiatrist highlighting moderate PTSD; a September 2012 note by a VA psychologist stating the Veteran was actively engaged in mental health services as a result of his PTSD screen; and August and September 2013 notes by a VA medical doctor stating the Veteran is participating in PTSD therapy.  

The numerous additional diagnoses of PTSD, including from a psychiatrist who had not examined the Veteran prior to the October 2010 rating decision, is material to the question of whether the Veteran currently has PTSD.  Though the Board recognizes that this evidence is similar to previous evidence of record, it is not cumulative or redundant because the evidence reflects the opinions of multiple VA doctors that the Veteran has PTSD and is currently in treatment for PTSD.  The credibility of the new evidence is to be presumed, and thus at least triggers the Secretary's duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because new and material evidence has been received, the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

The Veteran contends that he has PTSD that is the result of his combat service in the Republic of Vietnam (RVN).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the American psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th. ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2013).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The revised regulations now apply to this case.  

The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In this case, the Veteran has stated in numerous VA outpatient treatments since September 2004 that he witnessed an explosion at a school in Vietnam which resulted in numerous casualties.  The Veteran has also stated he was subject to sniper fire while in Vietnam.  The RO, under the previous version of 38 C.F.R. § 3.304, was unable to verify this stressor with the U.S. Army and Joint Services Records Research Center (JSSRC), and the Veteran was unable to provide corroborating evidence.    

In light of the conflicting medical evidence regarding the Veteran's possible PTSD, and the liberalized 38 C.F.R. § 3.304 in-service stressor requirement, the Board finds that a new VA compensation examination and opinion are needed to determine whether the stressors mentioned are adequate to support a PTSD diagnosis and its relationship to the claimed stressors.  Additionally, the opinion should discuss the validity of VA treatment record notes which suggest a current PTSD disability.  38 C.F.R. § 3.304(f).  

The Veteran's electronic file contains VA treatment records dated as recently as September 23, 2013.  The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from September 23, 2013, to present.

2.  After the above has been completed, schedule the Veteran for a VA compensation examination by a VA psychiatrist or psychologist, or contract equivalent, to determine the etiology of any currently diagnosed psychiatric PTSD.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner should address the following:

(a)  Comment specifically on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV);

(b)  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor, if not involving combat, is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the 38 C.F.R. § 3.304(f)(3).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


